ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that LAWRENCE M. FINN, III, of ELIZABETH, who was admitted to the bar of this State in 1981, and who thereafter was temporarily suspended from practice by Order of this Court dated October 13, 1993, and who remains suspended at this time, be disbarred for the knowing misappropriation of client funds and for failure to cooperate with the disciplinary authorities in violation of RPC 8.4(c) and RPC 8.1(b), and said LAWRENCE M. FINN, III, having failed to appear on the return date of the Order to Show Cause issued in this matter returnable April 28,1998, and good cause appearing;
It is ORDERED that LAWRENCE M. FINN, III, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that LAWRENCE M. FINN, III be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LAWRENCE M. FINN, III, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
*361ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.